Per Curiam. Donald R. Huffman, attorney for appellant, has filed his Motion and Amended Motion for Rule on the Clerk. In an affidavit attached to the amended motion Donald R. Huffman states the reason for the delay in tendering the transcript was a mistake on his part in determining the date by which the appeal should have been filed. We are granting the rule on the clerk upon the verification of attorney Donald R. Huffman that it was not timely filed due to his mistake. A copy of this opinion will be forwarded to the Committee on Professional Conduct.